Citation Nr: 0105020	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  99-20 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for the service 
connected lumbar herniated nucleus pulposus, currently 
evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for the service 
connected depression, currently evaluated as 30 percent 
disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from June 1953 to April 1955.

This appeal arises from a May 1999 rating decision of the 
Louisville, Kentucky Regional Office (RO).  The veteran 
testified by way of videoconferencing technology in June 2000 
before the undersigned member of the Board.


REMAND

The veteran contends that the RO erred by failing to grant an 
evaluation in excess of 40 percent for the service connected 
herniated nucleus pulposus of the low back; an evaluation in 
excess of 30 percent for depression; and TDIU benefits.  

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
this case, the veteran was afforded a VA psychiatric rating 
examination in February 1999.  Although the veteran had been 
receiving ongoing VA mental health clinic treatment (see 
transcript of June 2000 video hearing at T-4), the recent and 
most relevant treatment records have not been obtained.  The 
February 1999 VA psychiatric examination, therefore, is 
fundamentally flawed.

The veteran has testified that he experiences flare-ups of 
low back symptoms with repetitive use of the low back.  In 
the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that in evaluating a service-connected disability 
involving a joint, the Board erred by not adequately 
considering functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  It was further held that the diagnostic codes 
pertaining to range of motion did not subsume 38 C.F.R. 
§ 4.40 and § 4.45 and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 did not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including during flare-ups.  

In DeLuca, the Court remanded the case to the Board to obtain 
a medical evaluation that addressed whether pain 
significantly limited functional ability during flare-ups or 
when the joint was used repeatedly over a period of time.  
The Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination.  These determinations 
were to be expressed in terms of additional range of motion 
lost due to any pain, weakened movement, excess fatigability 
or incoordination.  Accordingly, in view of the veteran's 
complaints, he should be afforded a VA orthopedic examination 
which addresses the factors mandated in DeLuca.  

The Court has also held that in cases concerning the rating 
of disorders, clinical findings must be related specifically 
to the applicable rating criteria.  Massey v. Brown, 7 Vet. 
App. 204 (1994).  Following the gathering of all recent 
treatment records, the veteran should be afforded VA 
orthopedic and psychiatric examinations that provide complete 
clinical findings to facilitate the evaluation of the 
veteran's service connected disabilities in compliance with 
Massey.  

The Court has held that the duty to assist the claimant in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  All 
current treatment records relative to the service connected 
disabilities should be obtained from the Lexington VA medical 
center.

In addition, the Court held in Holland v. Brown, 6 Vet. App. 
443 (1994) that a claim for a total disability rating based 
on individual unemployability due to a service-connected 
disability is "inextricably intertwined" with a rating 
increase claim on the same condition.  Thus, the veteran's 
TDIU claim must be deferred pending the outcome of the 
increased rating claims.

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for the low 
back and psychiatric disabilities in 
recent years.  After securing any 
necessary releases, the RO should obtain 
all records that are not already 
contained in the claims folder to include 
those from the Lexington VA medical 
center from December 1998 to the present.  
Once obtained, all records should be 
permanently associated with the claims 
file.  

2.  For each VA examination requested 
below, a copy of this Remand must be 
furnished to the examiner prior to the 
examination.  All rating criteria must be 
addressed in order for the Board to 
evaluate each disability and justify to 
the veteran the rating to be assigned for 
each disability on appeal. 

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his low back 
disability.  The importance of appearing 
for the scheduled examination and the 
consequences of his failure to do so 
should be made available to the veteran.  
The claims folder must be made available 
to the examiner prior to the examination.  
All indicated diagnostic tests must be 
performed.  All disability should be 
evaluated in relation to its history with 
emphasis on the limitation of activity 
and functional loss due to pain imposed 
by the disability at issue in light of 
the whole recorded history.  The examiner 
should provide complete range of motion 
studies for the low back.  Normal range 
of motion findings should also be 
provided for the low back.

The examiner should indicate whether 
there is any pain, weakened movement, 
excess fatigability, or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss of the 
service connected low back due to any of 
the following:  (1) pain on use, 
including flare ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The above determinations 
must, if feasible, be expressed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare ups under § 4.45.  If the examiner 
is unable to make such a determination, 
it should be so indicated on the record.  
In addition, the examiner should render 
an opinion as to whether the veteran's 
service connected low back disability 
renders him unemployable.

The examiner should indicate whether 
there is evidence of pronounced 
intervertebral disc syndrome with 
persistent neurologic symptoms compatible 
with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the 
site of any diseased disk.  The frequency 
of any attacks and whether there is any 
relief between attacks should be 
discussed.  The examiner should also 
indicate whether there is evidence of the 
functional equivalent of unfavorable 
ankylosis of the low back during episodes 
of flare-ups of low back symptomatology.  
Each of these criteria must be addressed.  

4.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of his depression.  The 
importance of appearing for the scheduled 
examination and the consequences of his 
failure to do so should be made available 
to the veteran.  The claims folder must 
be made available to the examiner prior 
to the examination.  Before evaluating 
the veteran, the examiner should 
carefully review the claims folder so 
that all disability may be viewed in 
relation to its history.  The report of 
examination should provide accurate and 
fully descriptive assessments of all 
clinical finding and the examiner must 
address the presence or absence of the 
specific criteria set forth in the rating 
schedule for depression.  The examiner 
should also provide a full multiaxial 
evaluation and assign a numerical score 
on the Global Assessment of Functioning 
Scale (GAF Scale).  It is imperative that 
the examiner include an explanation of 
the significance of the assigned 
numerical score.  

5.  Upon receipt of the examination 
reports, the RO should review the 
examination reports to ensure that they 
are adequate for rating purposes.  If an 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

6.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  Consideration should 
be given to 38 C.F.R. §§ 4.40 and 4.45 
and the provisions of DeLuca, Green and 
Massey.  If the action taken remains 
adverse to the veteran in any way, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case to include the 
provisions of 38 C.F.R. § 3.655 which 
should be adhered to in the event that 
the veteran fails to appear for a 
scheduled examination without good cause.  
If the veteran fails to appear for a 
scheduled examination, the RO should 
include verification in the claims folder 
as to the date the examination was 
scheduled and the address to which 
notification was sent.  The veteran and 
his representative should then be 
afforded a reasonable opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to ensure due process of law and to obtain 
additional information.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




